230 F.2d 949
Clarence Robert HENSON, Appellant,v.UNITED STATES of America, Appellee.
No. 12796.
United States Court of Appeals Sixth Circuit.
Feb. 14, 1956.

No appearance for appellant.
Henry J. Cook, Lexington, Ky., for appellee.
PER CURIAM.


1
Upon consideration of appellee's motion to dismiss the appeal, appellant's response thereto, and the records in the case and the stenographic transcript of the trial;


2
And it appearing that the notice of appeal was filed on January 16, 1956, more than ten days after appellant's motion for new trial was denied;


3
It is ordered that the appeal herein be and it hereby is dismissed.